Per Curiam.
The mandamus must be denied. The Treasurer has no right to pay anything on a warrant which is admitted to be' excessive. The auditor’s books must show the amount of each warrant as it is to be paid by the treasurer. If the latter officer can pay anything except the precise sum called for by the warrant, the accounts in one office will not tally with those of the other, and the safeguards intended by law to make each office a check on the other will be destroyed. The only recourse now must be to the Auditor General, to give up the old warrant and apply for a new one. Pre-*321Bumably he will issue a new one if the county of Houghton is. entitled to it. If he should refuse, it will be time enough to consider to what extent we can inquire into his action in auditing such accounts as are here involved. We cannot presume anything in advance against. the propriety of his action when properly demanded.